Citation Nr: 1109625	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran, his spouse, and his sister testified at an RO formal hearing in September 2006.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  During the Veteran's June 2009 VA PTSD examination, the examiner stated that the Veteran's long-standing alcohol abuse was one of many behaviors indicative of his PTSD and could be interpreted as the Veteran's attempt to self-medicate his PTSD-related emotional distress.

3.  A VA medical examiner addressing the etiology of the Veteran's hypertension stated that his hypertension results from his long-standing alcohol abuse.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Board is granting service connection for hypertension as secondary to the Veteran's service-connected PTSD; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

The Veteran contends that his hypertension is the result of his service-connected PTSD.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a).

The medical evidence of record reflects that the Veteran is currently diagnosed with hypertension; thus, the relevant inquiry is whether his hypertension is related to either service or a service-connected disability.  

In that regard, the Board notes that the Veteran, who served in the Republic of Vietnam, is service-connected for PTSD stemming from his traumatic in-service experiences, and his service-connected PTSD is currently evaluated as 100 percent disabling.  The Veteran was recently afforded a VA PTSD examination in June 2009, and the examination report reflects the examiner's notation that the Veteran's history of alcohol use upon his return from Vietnam occurred within the context of a full range of behaviors suggestive of PTSD.  The examiner further opined that the Veteran's alcohol abuse could be reflective of the Veteran's attempt to self-medicate his PTSD-related emotional distress.

The Veteran was afforded a VA hypertension examination in July 2009, and after examining the Veteran and reviewing his claims file and the medical history contained therein, the examiner opined that the Veteran's long-standing alcohol abuse led to the development of his hypertension.  In support of this opinion, the examiner stated that secondary hypertension, which is not essential hypertension but rather hypertension resulting from medical conditions, can be caused by alcohol consumption.  Furthermore, the examiner cited evidence of record reflecting that during the Veteran's 2005 treatment for his long-standing alcohol dependence and during a recent psychiatric hospitalization (when he was presumably not consuming alcohol), the Veteran's blood pressure readings were therapeutic, thereby indicating a correlation between his alcohol consumption and his hypertension.

The Board notes that while service connection is not available for primary alcohol or substance abuse disabilities or for secondary disabilities (such as hepatitis) that result from primary substance abuse, 38 U.S.C.A. § 1110 does not preclude service connection for an alcohol or substance abuse disorder secondary to a service- connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001).  In sum, if alcohol or substance abuse was acquired as the result of a service-connected disability, then service connection is available.

Applying this precedent to the medical opinion of record suggesting that the Veteran's long-standing alcohol abuse is at least partly attributable to his service-connected PTSD (the symptoms of which he has been experiencing since service), coupled with the medical opinion relating the Veteran's current hypertension to his long-standing alcohol abuse, the Board finds that the evidence establishes a medical nexus between the Veteran's hypertension and his service-connected PTSD.  See 38 C.F.R. § 3.310(a) (2010).  Accordingly, a basis for granting service connection for hypertension as secondary to service-connected PTSD has been presented, and the Veteran's appeal is therefore granted.


ORDER

Service connection for hypertension as secondary to service-connected PTSD is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


